Case: 14-14211   Date Filed: 10/28/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14211
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-03301-CAP



FRANCENE MCCLOUD,

                                             Plaintiff - Appellant,

versus

HSBC BANK USA, NA,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 28, 2015)



Before TJOFLAT, WILSON, and EDMONDSON, Circuit Judges.
                Case: 14-14211       Date Filed: 10/28/2015       Page: 2 of 4


PER CURIAM:



       Francene McCloud, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of HSBC Bank USA, N.A. (“HSBC”). In this civil

action, McCloud alleged that HSBC foreclosed improperly on her real property

(“Property”), in violation of the Fair Debt Collection Practice Act, 15 U.S.C.

§ 1692g (“FDCPA”), and Georgia foreclosure law. No reversible error has been

shown; we affirm. 1

       Construed liberally, McCloud raises three issues on appeal: (1) summary

judgment was improper because HSBC lacked standing to foreclose on the

Property; (2) HSBC failed to comply with the notice requirements of the FDCPA

and of Georgia foreclosure law; and (3) the district court’s grant of summary

judgment deprived McCloud of her Sixth Amendment right to a jury trial.

       First, we conclude that HSBC had standing to foreclose on the Property.

McCloud financed her purchase of the Property through a mortgage loan secured

by a Security Deed in favor of Vanguard Mortgage Corporation and its “successors

and assigns.” The Security Deed was later assigned by Vanguard to different




1
 We review the district court’s grant of summary judgment de novo, and we view the evidence
and all reasonable factual inferences in the light most favorable to the nonmoving party. Skop v.
City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007). We construe liberally pro se pleadings.
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
                                                2
                Case: 14-14211        Date Filed: 10/28/2015       Page: 3 of 4


intermediate financial institutions, and ultimately to HSBC. 2 The Security Deed

grants to HSBC, as one of Vanguard’s “successors and assigns,” a security interest

in the Property “with power of sale.” Thus, HSBC was authorized expressly to

foreclose on the Property.

       Contrary to McCloud’s assertions, Georgia law provides that an assignee of

a security interest may foreclose upon the collateral securing the debt, even if the

assignee holds no promissory note evidencing the underlying debt. See You v. JP

Morgan Chase Bank, 743 S.E.2d 428, 429 (Ga. 2013). Moreover, the security

interest in the Property survived McCloud’s bankruptcy proceeding, which

discharged only McCloud’s personal liability for the underlying debt. See Bank of

Am., v. Cuneo, 770 S.E.2d 48, 53 (Ga. Ct. App. 2015).

       About McCloud’s second argument, the record demonstrates that HSBC

complied with both the FDCPA and with Georgia law in pursuing foreclosure on

the Property. First, HSBC sent McCloud proper written notice of the debt, in

compliance with 15 U.S.C. § 1692g(a). And, in response to McCloud’s dispute

letter, HSBC provided McCloud with information verifying the debt, as required

under 15 U.S.C. § 1692g(b). HSBC also provided McCloud with proper written

notice of the foreclosure sale, in compliance with O.C.G.A. § 44-14-162.2(a).



2
 McCloud -- as a non-party to the assignments -- lacks standing to challenge the validity of the
assignments. See Montgomery v. Bank of Am., 740 S.E.2d 434, 438 (Ga. Ct. App. 2013).
                                                3
                Case: 14-14211   Date Filed: 10/28/2015   Page: 4 of 4


       We also reject McCloud’s Sixth Amendment argument: an argument

foreclosed by our circuit precedent. See Itel Capital Corp. v. Cups Coal Co., 707
F.2d 1253, 1261 (11th Cir. 1983) (“where no issue of fact remains, summary

judgment decides only questions of law and does not deprive the losing party of its

jury trial right.”).

       No genuine issue of material fact exists; the district court committed no error

in granting HSBC summary judgment.

       AFFIRMED.




                                          4